EXHIBIT 10(M)(3)






THIRD AMENDMENT TO INVESTMENT AND PARTICIPATION AGREEMENT

        THIS THIRD AMENDMENT TO INVESTMENT AND PARTICIPATION AGREEMENT AND LEASE
AGREEMENT (this “Third Amendment”) is dated as of the 22nd day of July, 2002
among PROTECTIVE LIFE INSURANCE COMPANY. (the “Company”), WACHOVIA CAPITAL
INVESTMENTS, INC. (the “Lessor”) and SUNTRUST BANK and LASALLE BANK NATIONAL
ASSOCIATION (individually and collectively, as the context shall require, the
“Lease Participants”);


W I T N E S S E T H :

        WHEREAS, the Company, the Lessor and the Lease Participants executed and
delivered that certain Investment and Participation Agreement, dated as of
February 1, 2000, as amended by First Amendment to Investment and Participation
Agreement and Lease Agreement dated as of November 30, 2000 and Second Amendment
to Investment and Participation Agreement dated as of March 11, 2002 (as so
amended, the “Investment Agreement”), and the Company, as “Lessee”, and the
Lessor, as “Lessor”, executed and delivered that certain Lease Agreement dated
as of February 1, 2000, as amended by First Amendment to Investment and
Participation Agreement and Lease Agreement dated as of November 30, 2000 (as so
amended, the “Lease”);

        WHEREAS, the Company has requested and the Lessor and the Lease
Participants have agreed to certain amendments to the Investment Agreement and
the Lease, subject to the terms and conditions hereof, on account of unforseen
delays incurred in connection with construction of the Improvements to the
Facility;

        NOW, THEREFORE, for and in consideration of the above premises and other
good and valuable consideration, the receipt and sufficiency of which hereby is
acknowledged by the parties hereto, the Company, the Lessor and the Lease
Participants hereby covenant and agree as follows:

        1. Definitions. Unless otherwise specifically defined herein, each term
used herein which is defined in Schedule 1.02 to the Investment Agreement shall
have the meaning assigned to such term in Schedule 1.02 to the Investment
Agreement. Each reference to "hereof", "hereunder", "herein" and "hereby" and
each other similar reference and each reference to "this Agreement" and each
other similar reference contained in the Investment Agreement shall from and
after the date hereof refer to the Investment Agreement as amended hereby.

        2. Amendment to Schedule 1.02 to the Investment Agreement. Schedule 1.02
to the Investment Agreement hereby is amended by deleting the definition of
"Completion Date" and substituting the following therefor:

          “Completion Date”: the earlier to occur of (i) the date on which the
Company, as Acquisition/Construction Agent for the Lessor, delivers the
Completion Certificate and (ii) February 1, 2003 (or, in the event of a Casualty
Occurrence during the Construction Term and the Lessee is exercising its
replacement rights pursuant to Section 14(d) of the Lease, June 1, 2003).


        3. Amendment to Section 14(d) of the Lease. Section 14(d) of the Lease
hereby is amended by deleting the date "October 1, 2002" in the seventh line
thereof and substituting the following therefor the date "April 1, 2003".

        4. Restatement of Representations and Warranties. The Company hereby
restates and renews each and every representation and warranty heretofore made
by it in the Investment Agreement, the Lease and the other Operative Documents
as fully as if made on the date hereof and with specific reference to this Third
Amendment, the Lease and all other Operative Documents executed and/or delivered
in connection herewith.

        5. Effect of Amendment. Except as set forth expressly hereinabove, all
terms of the Investment Agreement, the Lease and the other Operative Documents
shall be and remain in full force and effect, and shall constitute the legal,
valid, binding and enforceable obligations of the Company. The amendments
contained herein shall be deemed to have prospective application only, unless
otherwise specifically stated herein.

        6. Ratification. The Company hereby restates, ratifies and reaffirms
each and every term, covenant and condition set forth in the Investment
Agreement, the Lease and the other Operative Documents effective as of the date
hereof.

        7. Counterparts. This Third Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered (which may effected by facsimile) shall be
deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same instrument.

        8. Section References. Section titles and references used in this Third
Amendment shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreements among the parties hereto evidenced hereby.

        9. No Default. To induce the Lessor and the Lease Participants to enter
into this Third Amendment and to continue to make advances pursuant to the
Investment Agreement, the Company hereby acknowledges and agrees that, as of the
date hereof, and after giving effect to the terms hereof, there exists (i) no
Default or Event of Default and (ii) no right of offset, defense, counterclaim,
claim or objection in favor of the Company arising out of or with respect to any
of the Lessor Advances or Participant Advances or other obligations of the
Company owed to the Lessor or the Lease Participants under the Investment
Agreement or the Lease.

        10. Further Assurances. The Company agrees to take such further actions
as the Lessor shall reasonably request in connection herewith to evidence the
amendments herein contained.

        11. Governing Law. This Third Amendment shall be governed by and
construed and interpreted in accordance with, the laws of the State of New York.

        12. Conditions Precedent. This Third Amendment shall become effective
only upon execution and delivery (which may be by facsimile) (i) of this Third
Amendment by each of the parties hereto, (ii) of the Consent and Reaffirmation
of Guarantor at the end hereof by Protective Life Corporation and (iii) payment
to the Lessor of an amendment fee in an amount equal to 0.05% of the Lessor
Commitment (and the Lessor shall distribute to each Lease Participant its
Percentage Share thereof).









[SIGNATURES CONTAINED ON NEXT PAGE]




        IN WITNESS WHEREOF, the Company, the Lessor and each of the Lease
Participants has caused this Third Amendment to be duly executed, under seal, by
its duly authorized officer as of the day and year first above written.



                                    PROTECTIVE LIFE INSURANCE COMPANY,
                                    as the Company and the Lessee



                                    By:/s/Carl S. Thigppen
                                            Name:  Carl Thigpen
                                            Title: Senior Vice President


                                    WACHOVIA CAPITAL INVESTMENTS, INC.,
                                    as the Lessor


                                    By:/s/Donna M. Harris
                                            Name:  Donna M. Harris
                                            Title: Senior Vice President


                                    SUNTRUST BANK,
                                    as a Lease Participant


                                    By:/s/Nathan Bickford
                                            Name:  Nathan Bickford
                                            Title: Vice President


                                    LASALLE BANK NATIONAL ASSOCIATION,
                                    as a Lease Participant


                                    By:/s/Andrew C. Haak
                                            Name:  Andrew C. Haak
                                            Title: First Vice President







CONSENT AND REAFFIRMATION OF GUARANTOR

        The undersigned (i) acknowledges receipt of the foregoing Third
Amendment to Investment Agreement and Lease Agreement (the “Third Amendment”),
(ii) consents to the execution and delivery of the Third Amendment by the
parties thereto and (iii) reaffirms all of its obligations and covenants under
the Guaranty Agreement dated as of February 1, 2000 executed by it, and agrees
that none of such obligations and covenants shall be affected by the execution
and delivery of the Third Amendment. This Consent and Reaffirmation may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same instrument.



                                                         PROTECTIVE LIFE CORPORATION (SEAL)
                                                         as Guarantor


                                                         By:/s/ Carl Thigpen
                                                                 Name:  Carl Thigpen
                                                                 Title: Senior Vice President

